United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 98-7206                                  September Term, 1999

Transamerica Leasing, Inc., et al.,
               Appellees
               
v.

La Republica de Venezuela and
Fondo de Inversiones de Venezuela, 
               Appellants
               



     Before: Ginsburg, Henderson, and Tatel, Circuit Judges.


                            O R D E R

     It is Ordered, by the Court, that the opinion filed January 21, 2000 is amended as follows:

     At page 10, line 35

          Replace "b." with "2."

     At page 19, line 7

          Replace "the plaintiffs have" with "Venezuela has"

     

PER CURIAM
FOR THE COURT:
                              
Mark J. Langer, Clerk

Filed on February 9, 2000